PER CURIAM.
This case came on to be heard on the pleadings, the briefs, and the arguments of counsel; and it appearing to-the court that under Title 11, Sec. 45 sub. b, U.S.C., 11 U.S.C.A. § 45, sub. b, the District Court has a discretion as to whether it will or will not transfer a case from one referee to another; and it appearing from the record in this case that the District Court did not abuse such discretion in denying the application to transfer, it is ordered that the order of the District Court be and it is hereby affirmed.